StocktoN, J.
The question to be determined is whether the indictment should have charged that the offense that the defendant intended to commit was a felony; in other words whether it should have charged that the defendant broke and entered the house with intent to steal, take and carry away goods, &c;, of greater value than twenty dollars. We are of opinion that the indictment is sufficient as it' is, and need not allege more than that the defendant intended to commit a larceny.
*208At common law the intent to commit a felony was necessary to constitute the offense of burglary; .but under our statute the offense is made to consist in breaking and entering any dwelling house in the night time with intent to commit the crime of murder, rape, robbery, larceny or any other crime made felony under our laws. If the indictment therefore, charges that the breaking and entering was done with intent to commit a larceny, the conditions of the crime as defined by the Code, section 2612, are fulfilled and the discription of the offense is complete.
The District Court, therefore, did not err in refusing to sustain the motion in arrest of judgment.
Judgment affirmed.